Order denying plaintiffs’ motion for reconsideration of the denial for a preference, and order denying plaintiffs’ motion for a preference, unanimously affirmed, without costs and without prejudice to a new application on adequate papers. There is no affidavit of the doctor who treated plaintiff. The affidavit of the neurologist is insufficient, for among other things it fails to show when the examination was had. Nor does this affidavit establish any causal connection between the accident and plaintiff’s alleged ailments. Concur — Breitel, J. P., Botein, Rabin, Frank and Valente, JJ. [See post, p. 966.]